     Case 5:10-cv-00608-WDK-FMO Document 21 Filed 04/01/21 Page 1 of 1 Page ID #:122



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                         )
                                                           )
 7                     Plaintiff,      vs.                 )   Case No.: 5:10-CV-00608-WDK-FMO
                                                           )
 8     FRANZ L. GUARDIA, et al,                            )               RENEWAL OF JUDGMENT
                                                           )
 9                 Defendant,                              )
                                                           )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Franz L. Guardia,
13
       individually, and Franz L. Guardia d/b/a Senor Agave, entered on April 6, 2011, be and the same is
14
       hereby renewed in the amounts as set forth below:
15
              Renewal of money judgment
16
                      a. Total judgment                                $     5,480.00
17
                      b. Costs after judgment                          $        00.00
18
                      c. Subtotal (add a and b)                        $     5,480.00
19
                      d. Credits                                       $        00.00
20
                      e. Subtotal (subtract d from c)                  $     5,480.00
21
                      f.   Interest after judgment(.30%)               $       163.72
22
                      g. Fee for filing renewal of application         $        00.00
23
                      h. Total renewed judgment (add e, f and g) $          5,643.72
24

25
              April 1, 2021
       Dated: ___________________              CLERK, by _________________________
26                                                Deputy

27

28




                                               Renewal of Judgment
